Citation Nr: 1236805	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from October 1968 to May 1970, including a deployment to the Republic of South Vietnam from April 1969 to May 1970.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Following that action, the appellant appealed to the Board for review.  Subsequently, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) in Detroit in May 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board claiming that he now suffers from posttraumatic stress disorder (PTSD) that he attributes to his service in South Vietnam.  The appellant has averred that while he was stationed there, his base or camp was the recipient of nightly rocket and mortar attacks.  He has written that in one such instance, an artillery piece landed so close to him that he thought he was going to die.  However, because the artillery piece was a "dud" and did not explode, he lived.  He has also claimed that he saw many noncombatants' bodies when he was performing his delivery duties but that what was more disturbing were the number of children wounded and maimed.  He has stated that he still thinks about the maimed children when he visits and plays with his grandchildren.

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: 

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and 

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 

See 38 C.F.R. § 3.304(f) (2012).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Stastical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2012). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2012); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39,843-39,852 (codified at 38 C.F.R. § 3.304(f)(3)).  

The record reflects that in conjunction with his claim for benefits, the appellant underwent a VA psychiatric examination in October 2009.  Upon completion of the exam, the examiner found that while the appellant exhibited numerous symptoms and manifestations suggestive of PTSD, the appellant was not actually then suffering from PTSD.  Following that examination, and after his claim for service-connected benefits was denied, the appellant submitted copies of documents prepared through his local VetCenter.  Of particular interest is a VetCenter record from May 2010 in which the counselor found that the appellant was suffering from PTSD.  

Because there is a lack of clarity in the record as to whether the appellant now has the claimed disorder, the Board believes that the claim must be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from an acquired psychiatric disorder to include PTSD and the etiology of said disorder, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it.


With respect to stressors, the record does not show that the appellant was involved in direct combat with an enemy force.  Further, there is no indication that the appellant was diagnosed with PTSD while on active duty.  Nevertheless, the Board notes that VA recently the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304 (f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As such, the appellant should be advised of these currently applicable regulations upon remand. 

Also, a review of the claims folder suggests that the RO has not conducted development with respect to the appellant's purported stressors and the stressors themselves have not been verified.  Nevertheless, the appellant should be offered another opportunity to provide information to allow for verification of his claimed stressors.  The RO/AMC should then conduct any additional development as may be necessary based on any additional information received.  Thereafter, the appellant should be scheduled for another VA mental health examination to clarify his current diagnosis and determine whether any current disorder is related to service, to include any verified stressors. 

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2012), for the issue currently on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  This notice should include the amended provisions of 38 C.F.R. § 3.304(f) pertaining to inservice stressors for a claim for entitlement to service connection for PTSD.  Additionally, the notice letter should provide the appellant another opportunity to provide sufficient information to allow for verification of the claimed stressors.  All information obtained from the appellant should be included in the claims folder for future review. 

2.  The AMC should contact the appellant and request that he identify all sources of mental health care treatment received since leaving the service in 1970, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible Saginaw (Michigan) VetCenter records, for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2012).

3.  The AMC should conduct any additional development that may be necessary as to the appellant's reported inservice stressors, considering the amended provisions of 38 C.F.R. § 3.304 (f), effective July 13, 2010.  Any information obtained should be included in the claims folder for review.  If no additional development is necessary, the AMC should note as such in the claims folder.

4.  After Items 1 through 3 have been accomplished, the AMC should then schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to depression and posttraumatic stress disorder (PTSD).  The examiner should be given a copy of this remand and the appellant's entire claims folder, and the examiner should be informed of which, if any, in-service stressors have been verified.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If and only if it is determined that the appellant is now suffering from PTSD, the examiner should state whether it is at least as likely as not that such disorder is the result of any verified inservice stressors.  Further, if there are no verified stressors, the examiner should state whether it is at least as likely as not that the appellant's PTSD symptoms are related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

The examiner should express an opinion as to whether any found psychiatric disorder, not to include PTSD, at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions along with the assessment made by the VetCenter personnel on May 13, 2010.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed psychiatric disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

6.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


